316 F.2d 186
UNITED STATES of America, Appellee,v.Vincent CARRIQUE, Appellant.
No. 326, Docket 27754.
United States Court of Appeals Second Circuit.
Argued April 17, 1963.Decided April 17, 1963.

H. Elliot Wales, New York City, for appellant.
Gilbert A. Bond, Asst. U.S. Atty., Eastern District of New York (Joseph P. Hoey, U.S. Atty., Eastern District of New York, on the brief), for appellee.
Before SMITH, KAUFMAN and MARSHALL, Circuit Judges.
PER CURIAM.


1
Appeal from conviction on jury verdict for possession of goods stolen in interstate commerce, United States District Court for the Eastern District of New York, Abruzzo, J.


2
Appellant presents two points on appeal, the admissibility of trucking company invoices to establish the interstate character of the shipment, and lack of corroboration of an accomplice's testimony.  We hold the ruling admitting the invoices under the shop book rule correct, and decline to reconsider the federal rule that corroboration is not required.  Judgment of conviction affirmed in opinion court.